DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s arguments and amendments are filed on 12/01/2021 are entered and reviewed. Accordingly the action is made final.
Claims status:
Claims 1-3, 6-26, 28-40 and 42-52 are pending.
Claims 1, 24, 47, 49 and 51 are amended.
Claims 4-5, 27 and 41 are cancelled.
Claim 52 is new.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 9, 11-13, 21, 24-25, 32, 34-36, 45, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein et al. (US patent publication: 20180137651, “Levinshtein”) in view of Munzenmayer et al. (US patent publication: 20120154562 “Munzenmayer”) and Ogale et al. ( US patent: 8666159, “Ogale”).
Regarding claim 1, Levinshtein teaches, An apparatus (Fig. 1) configured for head-worn by a user, comprising: 
a screen configured to present graphics for the user (“[0032] The HMD 100 includes a wearing belt 90 wearable on the head of the user, a display section 20 that displays an image”);
	a camera system configured to view an environment in which the user is located; ([0034] “The camera 60 functions as an imager. The camera 60 is capable of imaging an outside scene and disposed in a center portion of the wearing base section 91.”) and 
a processing unit (See Fig.2 element 140 CPU ) coupled to the camera system, the processing unit configured to:
	obtain a first image with a first resolution, the first image having a first corner ( [0072] "….The original image frame is the highest resolution image frame in the image pyramid and each of the created image frames has a lower resolution than the original image frame" “[0097] At steps 808-814, the corner tracking compares feature points (e.g. corners) in the current image against the tracked feature points in the previous image frame, j-1,” ),
 [0096] "The corner-based pose estimation begins at step 802 with receiving a current image frame, j. An image pyramid is created at step 804 from image frame j and stored as the current image pyramid 806. The image pyramid 806 includes multiple different resolution versions of image frame j. The original image frame is the highest resolution image frame in the image pyramid and each of the created image frames has a lower resolution than the original image frame. The specific resolutions of the image frames in the pyramid may be selected at any appropriate resolutions. In an example embodiment, the lowest resolution image frame has a resolution of about 80 by 60 pixels") and 
detect the second corner in the second image, determine a position of the second corner in the second image, (“[0094]…the sparse feature tracking framework tracks a sparse set of corners using multiscale KLT.” Step 808 tracks points on the second image which comes image pyramid. Fig. 8 Step 808 receives image pyramid that has lowest resolution image. Tracking of the sparse of set of corners is performed based on template matching. Template matching is performed on the lowest resolution image, So the tracked corner points is for the second image (lower resolution image. Please note in the Fig. 8 step 808 current image pyramid are inputted and the current image pyramid has lower resolution images.  The mentioned sparse set of corners are detected using multiscale KLT which is applied on the lowest resolution image.  Corners are detected using template matching at the lowest resolution.  See “[0069]…..To make the method more robust to scale and view variation, as well as for speed considerations, template matching is performed at a very low resolution (for example, 80.times.60). [0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.” Here the candidate refers to both corners and edges which is also supported by [0091-0092]. Paragraph [0091-0092] indicates tracking is performed for corners. “[0091] To better track both rich and low textured objects, tracking is performed by HMD 100 using different first and second features of a tracked object 304. In the example embodiment, the first and second features are textured (e.g. corners) and un-textured (e.g. edges) features, respectively, of the object. [0092] Generally, tracking is performed in the example embodiment by continuously updating the pose by keeping track of both the corners and the edges of the object in the image frames.”  Therefore based on Levinshtein [0069-0070] and [0091-0092], [0094] discloses the corners are tracked for low resolution image from image pyramid). and 
determine a position of the first corner in the first image ( [0097] "At steps 808-814, the corner tracking compares feature points (e.g. corners) in the current image against the tracked feature points in the previous image frame, j.1, and in a periodically updated keyframe, i". Corners for second image is detected at step 808. The result from step 808 is also used in the step “PERIDICALLY DETECT NEW CORNERS AND UNPROJECT THEM ONTO CAD MODEL AND REMOVE OLD CORNERS” step to detect corner of the first image. So from the figures it is apparent that corners of the high resolution image is detected based on the corners of low . However it is not expressly written that corners of the high resolution image is detected based on the corners of low resolution image,); but doesn’t expressly teach so based at least in part on the determined position of the second corner in the second image.
However, Munzenmayer teaches, determine a position of a feature of a first image based at least in part on the determined position of a feature of a second image. (“[0029]…Proceeding from a lowest resolution stage, a feature is localized and tracked, for example with sub-pixel accuracy. The result is projected into the next resolution stage, where the feature is again determined and tracked.”)
Munzenmayer and Levinshtein are analogous as they are from the field of feature detection in an image.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein to determine a position of the first corner in the first image based at least in part on the determined position of the second corner in the second image similar to determine a position of a feature of a first image based at least in part on the determined position of a feature of a second image as taught by Munzenmayer.
The motivation is to use a standard and well known method of transferring a coordinate of a point in different resolution.
Levinshtein as modified by Munzenmayer teaches, wherein the processing unit is configured to remove one or more detected corners in a set of corners detected from the second image with the second resolution, the set of corners comprising the second corner. (Levinshtein “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.” Template matching is performed at lowest or resolution (second image). This non-maximal suppression suppresses or removes corner.) but doesn’t expressly teach removing duplicate corners.
Ogale teaches, removing duplicate corners (Column 4 Lines 30-35: “After the corner strength is determined, non-maximum suppression can be performed to eliminate duplicate corners in the processed image in order to determine the final corner locations.”)
Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of corner detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer to have the processing unit remove one or more duplicate detected corners in a set of corners detected from the second image with the second resolution, the set of corners comprising the second corner based of teaching of removing duplicate corners as taught by Ogale and applying the process of removing duplicate corners in Levinshtein’s  set of corners detected from the second image with the second resolution.
	The motivation for the motivation is that removing duplicate corners will ease the further processing of corner detection.
Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit is configured to remove the one or more duplicate detected corners associated with the second image with the second resolution, before determining the Levinshtein [0070] indicates it performs non-maxima suppression on the second corners at second resolution.  Levinshtein (“[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.” Template matching is performed at lowest or resolution (second image). This non-maximal suppression suppresses or removes corner. Ogale Column 4 Lines 30-35 is integrated to remove duplicate using non-maximal suppression to the corners of second resolution. Levinshtein as modified by Munzenmayer teaches, determine a position of the first corner in the first image based at least in part on the determined position of the second corner in the second image similar to determine a position of a feature of a first image based at least in part on the determined position of a feature of a second image as shown above. As the position of the first corner is found based on the position of second corner, removing the one or more duplicate detected corners associated with the second image with the second resolution is happening before determining the position of the first corner in the first image having the first resolution. )


Claim 24 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 1 and therefore claim 24 is rejected with same rationales as specified in the rejection of claim 1.

Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit is configured to detect the set of corners in the second image. (Levinshtein “[0094]…the sparse feature tracking framework tracks a sparse set of corners using multiscale KLT.” Step 808 tracks points on the second image which comes from image pyramid.)

Regarding claim 25, Levinshtein as modified by Munzenmayer and Ogale teaches, detecting the set of corners in the second image, wherein the act of detecting the set of corners in the second image comprises the act of detecting the second corner in the second image. (Levinshtein “[0094]…the sparse feature tracking framework tracks a sparse set of corners using multiscale KLT.” Step 808 tracks corner points on the second image which comes from image pyramid. Levinshtein “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.”)

Regarding claims 9 and 32, Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit is configured to detect a set of corners in the first image that includes the first corner; (Levinshtein [0097] "At steps 808-814, the corner tracking compares feature points (e.g. corners) in the current image against the tracked feature points in the previous image frame, j.1, and in a periodically updated keyframe, i") and
Munzenmayer “[0029]…Proceeding from a lowest resolution stage, a feature is localized and tracked, for example with sub-pixel accuracy. The result is projected into the next resolution stage, where the feature is again determined and tracked.” Munzenmayer is applied to detect a first corner of the fist image based on the detected second corner taught by Levinshtein.)

Regarding claim 11 and 34, Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit is configured to determine the position of the first corner based on a relationship between the first resolution of the first image and the second resolution of the second image. (Munzenmayer “[0029]…Proceeding from a lowest resolution stage, a feature is localized and tracked, for example with sub-pixel accuracy. The result is projected into the next resolution stage, where the feature is again determined and tracked.” This teaching of Munzenmayer is applied to determine the position of the first corner based on a relationship between the first resolution of the first image and the second resolution of the second image).

Regarding claims 12 and 35, Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the position of the second corner corresponds with a pixel position (xr, yr) in the second image; (Levinshtein, “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.” These 
	wherein the pixel position (xr, yr) in the second image corresponds with a plurality of pixel positions in the first image; and wherein the processing unit is configured to determine the position of the first corner by selecting one of the plurality of pixel positions in the first image that has the best spatial relationship with respect to the pixel position (xr, yr) in the second image. (Munzenmayer converts coordinates of points from one resolution to another. Munzenmayer “[0029]…Proceeding from a lowest resolution stage, a feature is localized and tracked, for example with sub-pixel accuracy. The result is projected into the next resolution stage, where the feature is again determined and tracked.” Munzenmayer’s teaching of converting a point of one image to a point of second image based on resolution is applied to select one of the position in the first image that has the best spatial relationship with respect to the pixel position(xr, yr) in the second image.)

Regarding claims 13 and 36, Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit comprises an image adjuster (Levinshtein, control section element 10 in Fig.2) configured to determine the second image by converting the first image to the second image; and wherein the image adjuster is configured to downscale the first resolution of the first image to obtain the second image with the second resolution. (Levinshtein,  [0096] "The corner-based pose estimation begins at step 802 with receiving a current image frame, j. An image pyramid is created at step 804 from image frame j and stored as the current image pyramid 806. The image pyramid 806 includes multiple different resolution versions of image frame j. The original image frame is the highest resolution image frame in the image pyramid and each of the created image frames has a lower resolution than the original image frame. The specific resolutions of the image frames in the pyramid may be selected at any appropriate resolutions. In an example embodiment, the lowest resolution image frame has a resolution of about 80 by 60 pixels")

Regarding claim 21 and 45, Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit is configured to perform at least one of non-maxima suppression or spatial binning. (Levinshtein, “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.”)


Regarding claims 48 and 50, Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit is configured to perform non-maxima suppression. (Levinshtein, “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.”)


Claims 3, 14-16, 26 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein as modified by Munzenmayer and Ogale and further in view of  Harris et al. (“A COMBINED CORNER AND EDGE DETECTOR”,  Plessey Research Roke Manor, United Kingdom © The Plessey Company pic. 1988, “Harris”)
Regarding claim 3 and 26, Levinshtein as modified by Munzenmayer and Ogale doesn’t expressly teach, wherein the processing unit is configured to detect the set of corners in the second image based on one or more criteria; and wherein the one or more criteria comprises a first criterion for excluding one or more objects in the second image that is planar and/or that has insufficient texture, a second criterion for excluding one or more objects in the second image that has a linear configuration, or both the first criterion and the second criterion.
However, Harris teaches, detect the set of corners in an image based on one or more criteria; and wherein the one or more criteria comprises a first criterion for excluding one or more objects in the second image that is planar and/or that has insufficient texture, a second criterion for excluding one or more objects in the second image that has a linear configuration, or both the first criterion and the second criterion.  (Harris,  A is the first criteria, B is the second criteria: Page 149 left column: “A. If the windowed image patch is flat (ie. Approximately constant in intensity), then all shifts will result in only a small change;
B. If the window straddles an edge, then a shift along the edge will result in a small change, but a shift perpendicular to the edge will result in a large change; 

Harris, Page 150 left column: A is the first criteria, B is the second criteria “A. If both curvatures are small, so that the local autocorrelation function is flat, then the windowed image region is of approximately constant intensity (ie. arbitrary shifts of the image patch cause little change in E);
B. If one curvature is high and the other low, so that the local auto-correlation function is ridge shaped, then only shifts along the ridge (ie. along the edge) cause little change in E: this indicates an edge;”
	Page 150 right column:
“Consider the following inspired formulation for the corner response
R = Det - k Tr2 Contours of constant R are shown by the fine lines in Figure 5. R is positive in the corner region, negative in the edge regions, and small in Hit flat region.”)
Harris and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of corner detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale to have the processing unit configured to detect the set of corners in the second image based on one or more criteria; and wherein the one or more criteria comprises a first criterion for excluding one or more objects in the second image that is planar and/or that has insufficient texture, a second criterion for excluding one or more objects in the second image that has a linear configuration, or both the first criterion and the second criterion as taught by Harris.


Regarding claim 14 and 37, Levinshtein as modified by Munzenmayer and Ogale doesn’t expressly teach, wherein the processing unit comprises a corner detector configured to operate based on a first criterion; and wherein the first criterion excludes an object in the second image that is planar and/or that has insufficient texture.
However, Harris teaches, wherein the processing unit comprises a corner detector configured to operate based on a first criterion; and wherein the first criterion excludes an object in the second image that is planar and/or that has insufficient texture.  (Harris, A is the first criteria, Page 149 left column “A. If the windowed image patch is flat (ie. Approximately constant in intensity), then all shifts will result in only a small change;”
Harris, A is the first criteria, Page 150 left column “A. If both curvatures are small, so that the local autocorrelation function is flat, then the windowed image region is of approximately constant intensity (ie. arbitrary shifts of the image patch cause little change in E;”
Page 150 right column: “Consider the following inspired formulation for the corner response
R = Det - k Tr ”
 Harris, first criteria R is small, Page 150 right column “Contours of constant R are shown by the fine lines in Figure 5. R is positive in the corner region, negative in the edge regions, and small in Hit flat region.”)
Harris and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of corner detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale to have the processing unit configured to detect the set of corners in the second image based on one or more criteria; and wherein the one or more criteria comprises a first criterion for excluding one or more objects in the second image that is planar and/or that has insufficient texture, as taught by Harris.
The motivation for the above is to reduce the area of the image for concentrating the search of a corner in a reduced area.

Regarding claim 15 and 38, Levinshtein as modified by Munzenmayer, Ogale and Harris teaches, wherein the corner detector is further configured to operate based on a second criterion; and wherein the second criterion excludes an object with a linear configuration in the second image. (Harris, when one of the eigen values is much larger than another eigen values, the area has a linear configuration and doesn’t have a corner. Therefore Harris suggests to remove flat and/or area with linear configuration image parts.  Harris, second criteria Page 149 left column:  B. If the window straddles an edge, then a shift along the edge will result in a small change, but a shift perpendicular to the edge will result in a large change; “
Harris, second criteria Page 150 left column: “B. If one curvature is high and the other low, so that the local auto-correlation function is ridge shaped, then only shifts along the ridge (ie. along the edge) cause little change in E: this indicates an edge;”
Harris, second criteria  R is negative, Page 150 right column : “Consider the following inspired formulation for the corner response
R = Det - k Tr
  Contours of constant R are shown by the fine lines in Figure 5. R is positive in the corner region, negative in the edge regions, and small in Hit flat region.”)

Regarding claims 16 and 39, Levinshtein as modified by Munzenmayer and Ogale doesn’t expressly teach, wherein the processing unit is configured to detect the second corner in the second image based on a first constant k1.
However, Harris teaches, detect a corner in an image based on a first constant k1. (Page 150 right column:

    PNG
    media_image1.png
    276
    344
    media_image1.png
    Greyscale

Here k is the claimed constant k1)
Harris and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of corner detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale to have the processing unit is configured to detect the second corner in the second image based on a first constant k1 as taught by Harris.
The motivation for the above is to reduce the area of the image for concentrating the search of a corner.

Claims 10, 22, 28, 33 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein as modified by Munzenmayer and Ogale and further in view of  Gupta et al. ( US patent publication: 20190266407, “Gupta”). 

Levinshtein as modified by Munzenmayer and Ogale teaches, wherein the processing unit comprises hardware and software; wherein the hardware of the processing unit is configured to detect the set of corners (Levinshtein "Abstract: “A processor compares the first template to the image frame. A plurality of candidate locations in the image frame having a correlation with the template exceeding a predetermined threshold is determined.” Fig. 1 a processing unit (See Fig.2 element 140 CPU ) performs the steps of Fig. 8 to select the set of corners of second image. “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.” Template matching is performed with second image. Candidates after template matching are the set of corners.) but doesn’t expressly teach, wherein the software of the processing unit is configured to perform the nonmaxima suppression. 
However, Gupta teaches, the software of the processing unit is configured to
perform the nonmaxima suppression. (“[0141] By the end of the step 585 the action classification scores are available for all action tubes. In order to determine the
temporal location (localise) of the actions (see 132 in FIG. 1), non-maximum
suppression is applied at a following step 586, performed by the processor 1105
executing the PSI software program 1133.”)
Gupta and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of feature detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as
modified by Munzenmayer and Ogale to have included the software of the processing unit configured to perform the nonmaxima suppression as taught by Gupta.
The motivation to include the modification is take advantage of software implementation of an algorithm that can be easily changed as needed without a hardware fix.

Regarding claims 10 and 33, Levinshtein as modified by Munzenmayer and Ogale teaches,  wherein the processing unit comprises hardware configured to detect the set of corners in the first image, (Levinshtein, “Abstract: “A processor compares the first template to the image frame. A plurality of candidate locations in the image frame having a correlation with the template exceeding a predetermined threshold is determined.” Fig. 1 a processing unit (See Fig.2 element 140 CPU ) performs the  steps of Fig. 8 to select the set of corners of second image. “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration”)  but doesn’t expressly teach, wherein the software of the processing unit is configured to detect the first corner from the set of corners in the first image.
Levinshtein as modified by Munzenmayer and Ogale teaches, the processing unit is configured to detect the first corner from the set of corners in the first image. (See Levinshtein “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration”. Detection of the first corner is done by non-by the software of the processing unit.
Gupta teaches, the software of a processing unit is configured to perform non-maxima suppression. (“[0141] By the end of the step 585 the action classification scores are available for all action tubes. In order to determine the temporal location (localise) of the actions (see 132 in FIG. 1), non-maximum suppression is applied at a following step 586, performed by the processor 1105 executing the PSI software program 1133.”)
	Gupta and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of feature detection.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale  to have included the software of the processing unit configured to detect the first corner from the set of corners in the first image by including the teaching of non-maximal suppression performed  to determine a location as taught by as taught by Gupta and use the software based non-maxima suppression to detect the first corner from the set of corners in the first image.
	The motivation to include the modification is take advantage of software implementation of an algorithm that can be easily changed as needed without a hardware fix.

Levinshtein as modified by Munzenmayer and Ogale doesn’t expressly teach, wherein the processing unit comprises software configured to perform the at least one of non-maxima suppression or spatial binning.
However, Gupta teaches, the software of the processing unit is configured to perform the nonmaxima suppression. (“[0141] By the end of the step 585 the action classification scores are available for all action tubes. In order to determine the temporal location (localise) of the actions (see 132 in FIG. 1), non-maximum suppression is applied at a following step 586, performed by the processor 1105 executing the PSI software program 1133.”)
	Gupta and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of feature detection.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale to have included the software of the processing unit configured to perform the nonmaxima suppression as taught by Gupta.
	The motivation to include the modification is take advantage of software implementation of an algorithm that can be easily changed as needed without a hardware fix.

Claims 6-7 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein as modified by Munzenmayer and Ogale  and further in view of Zhang et al. (US patent: 10043076, “Zhang”). 

 Levinshtein as modified by Munzenmayer and Ogale doesn’t expressly teach, wherein the processing unit is configured to perform spatial binning to select a subset of corners from the set of corners.
However, Zhang teaches, perform spatial binning to select a subset of corners from a set of corners.(Zhang in action 1 selects a set of corners based on eigen values and then in action 2 performs spatial binning to refine or selects a reduced number of features or corners. ( Column 7 lines 60-65,  Lines 

    PNG
    media_image2.png
    126
    355
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    291
    media_image3.png
    Greyscale
)
	Zhang and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of feature/corner detection.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale to have the processing unit is configured to perform spatial binning to select a subset of corners from the set of corners as taught by Zhang.
	The motivation is to use a standard method of resining corners /features from an initial set of detected corners.

 Levinshtein as modified by Munzenmayer and Ogale doesn’t expressly teach, wherein the processing unit is configured to perform spatial binning by: dividing the second image into a plurality of image portions having a first image portion; determining a score for each of the corners in the set of corners; and selecting one or more corners from the corners in the first image portion based on the scores of the corners in the first image portion, and based on a prescribed maximum number of corners for the first image portion.
However Zhang teaches, dividing an image into a plurality of image portions having a first image portion; determining a score for each of the corners in the set of corners; and selecting one or more corners from the corners in the first image portion based on the scores of the corners in the first image portion (Zhang in action 1 selects a set of corners based on eigen values and then in action 2 performs spatial binning to refine or selects a reduced number of features or corners. ( Column 7 lines 60-65,  Lines 

    PNG
    media_image2.png
    126
    355
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    291
    media_image3.png
    Greyscale


Zhang in step 2 performs spatial binning for an image, spatial binning is the division of an image into several portions and one portion of it is the claimed first portion. Zhang 
	Zhang and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of feature/corner detection.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale to have the processing unit is configured to perform spatial binning by: dividing the second image into a plurality of image portions having a first image portion; determining a score for each of the corners in the set of corners; and selecting one or more corners from the corners in the first image portion based on the scores of the corners in the first image portion similar to dividing an image into a plurality of image portions having a first image portion; determining a score for each of the corners in the set of corners; and selecting one or more corners from the corners in the first image portion based on the scores of the corners in the first image portion as taught by Zhang.
	The motivation is to use a standard method of resining corners /features from an initial set of detected corners.
	Levinshtein as modified by Munzenmayer, Ogale and Zhang teaches, selecting one or more corners from the corners in the first image portion based on a prescribed maximum number of corners for the first image portion. (Levinshtein [0070] determines top K candidates from non-maxima suppression. “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.”) As Zhang teaches refinement of corners are done either by non-maxima suppression or spatial binning and Levinshtein uses a prescribed maximum number of corners to create a subset of corners, it would have been obvious for an ordinary skilled person to have further modified Levinshtein as modified by Munzenmayer, Ogale and Zhang to select one or more corners from the corners in the first image portion based on a prescribed maximum number of corners for the first image portion based on combined teaching of Zhang and Levinshtein for purpose of a generating an optimum number of corners.)

Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein as modified by Munzenmayer, Ogale, Zhang and further in view of Gupta.
Regarding claims 8 and 31, Levinshtein as modified by Munzenmayer, Ogale and Zhang teaches, wherein the processing unit comprises hardware and software;
wherein the hardware of the processing unit is configured to detect the set of corners; (Levinshtein, Abstract: “A processor compares the first template to the image frame. A plurality of candidate locations in the image frame having a correlation with the template exceeding a predetermined threshold is determined.t” Fig. 1 a processing unit (See Fig.2 element 140 CPU) performs the steps of Fig. 8 to select the set of corners of second image. “[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.” Template matching is performed with second image. Candidates after template matching are the set of corners.)   but doesn’t 
However, Gupta teaches, the software of the processing unit is configured to perform the nonmaxima suppression. (“[0141] By the end of the step 585 the action classification scores are available for all action tubes. In order to determine the temporal location (localise) of the actions (see 132 in FIG. 1), non-maximum suppression is applied at a following step 586, performed by the processor 1105 executing the PSI software program 1133.”)
Zhang teaches, for refinement non-maxima suppression or spatial binning are used for generating a subset from a set of corners. (Column 7 lines 60-65, Lines 

    PNG
    media_image2.png
    126
    355
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    291
    media_image3.png
    Greyscale
)

	Gupta and Levinshtein as modified by Munzenmayer and Zhang are analogous as they are from the field of feature detection.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer, Ogale  and Zhang to have included the software of the processing unit configured to perform the spatial binning suppression from the teaching Gupta and use of non-maxima suppression or spatial binning for refinement or corners as taught by Zhang.
	The motivation to include the modification is take advantage of software implementation of an algorithm that can be easily changed as needed without a hardware fix.


Claims 23 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein as modified by Munzenmayer, Ogale and further in view of Harrises et al. (US patent Publication: 2017/0206691, “Harrises”).

Regarding claims 23 and 46, Levinshtein as modified by Munzenmayer and Ogale doesn’t expressly teach,   wherein the processing unit is configured to create a map based at least in part on the position of the first corner, and to perform localization of the user based on the created map.
However, Harrises teaches, create a map based at least in part on a position of a first corner, and to perform localization of the user based on the created map. ([0628] “In some embodiments, the world map may comprise one or more sets of key points. For example, in FIG. 22A, the key points in the room 6000a may include the leaf tips of the plant, the corners of the monitor screen, the top and bottom corners of the desk, etc. These key points may be combined with a dense surface representation to form the world map (e.g., using SLAM or V-SLAM techniques)……” Advantageously, the wearable system may attach one or more directional vectors to the key points so that the key points in the world maps may be associated with the user's position and/or his direction of gaze.”)
	Harrises and Levinshtein as modified by Munzenmayer and Ogale are analogous as they are from the field of processing of images.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Levinshtein as modified by Munzenmayer and Ogale to have included the processing unit is configured to create a map based at least in part on the position of the first corner, and to perform localization of the user based on the created map as taught by Harrises.
	The motivation to include the modification is to that user or another systems/devices can be provided with user’s location through a map generated from user’s environment. 

Response to Arguments
 Applicant’s arguments, see remarks Pages 12-13, filed 12/01/2021, with respect to rejections of claims 17-20, 40 and 42-44 under 35 USC 112(a) have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.

Applicant’s arguments, see remarks Page 13, filed 12/01/2021, with respect to rejections of claims 5 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

	Applicant’s arguments, see remarks Pages 13-14, filed 12/01/2021, with respect to rejections of claims 1 and 24 have been fully considered and are not persuasive.  Therefore the rejections have been maintained.
Applicant argues, see remarks Page 14, “As an initial matter, Applicant certainly agrees with the Examiner that Levinshtein as modified by Munzenmayer does not teach removing duplicate detected corner(s). According to page 10 of the Office Action, column 4, lines 30-35 of Ogale allegedly discloses removing duplicate corners, and it would have been allegedly obvious to incorporate this feature of Ogale in the system of Levinshtein. However, Applicant notes that while Ogale discloses removing duplicate corners, there is nothing in Ogale that discloses or suggests removing duplicate corner(s) in a set of corners detected from a second image with a second resolution (lower than a first resolution of a first image). More importantly, Ogale does not disclose or suggest any processing unit that removes duplicate detected corner(s) associated with a second image with a second resolution, before determining a position of a corner in a first image having a first resolution (that is greater than the second resolution). Notably, Ogale specifically teaches removing duplicate corners from an image to determine the “final” corner locations (see column 4, lines 30-35). Thus, in Ogale, the remaining (not eliminated) corners from the image provide the final corner locations, and the elimination of duplicate corners in Ogale is not performed before a position of a corner in a first image with a first (greater) resolution is determined. Since Levinshtein, Munzenmayer, and Ogale do not disclose or suggest the above features, their 
 Examiner replies, Levinshtein [0070] indicates it performs non-maxima suppression on the second corners at second resolution.  Levinshtein (“[0070] The top K candidate locations from template matching after non-maxima suppression that meet or exceed a predetermined threshold are passed for edge-based registration.” Template matching is performed at lowest or resolution (second image). This non-maximal suppression suppresses or removes corner. Ogale Column 4 Lines 30-35 is integrated to remove duplicate using non-maximal suppression to the corners of second resolution. Levinshtein as modified by Munzenmayer teaches, determine a position of the first corner in the first image based at least in part on the determined position of the second corner in the second image similar to determine a position of a feature of a first image based at least in part on the determined position of a feature of a second image as shown above. As the position of the first corner is determined based on the position of second corner, removing the one or more duplicate detected corners associated with the second image with the second resolution is happening before determining the position of the first corner in the first image having the first resolution.
 

Allowable Subject Matter
Claim 51 is allowed.
The following is an examiner’s statement of reasons for allowance: 


Claims 17-20, 40, 42-44, 47 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 and 40 are objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein k1 = R/(1+R)2, where R is a number different from -1, and wherein a value of k1 is determined by selecting a number for R, and calculating k1 based on the above equation.”

Claims 18 and 42 are objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein the processing unit is configured to detect the second corner in the second image based on a second constant k2”
Claims 19-20 and 43-44 are also objected to be allowable by virtue of dependency.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi (US 2015/0070550) teaches spatial binning with software.
Lee et al. (US Patent 2014/0232893) teaches Harris corner detection and response function.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612